Motion by appellant for substitution of assigned counsel, granted; the decision handed down December 5,1960, as amended by the decision handed down December 27, 1960, is further amended by striking out the designation of Edward J. Cambridge, Esq., as counsel to prosecute the appeal, and by designating Anthony E. Marra, Esq., 100 Centre Street, New York 13, New York, as such counsel. The appellant’s time to perfect the appeal is further enlarged to the May Term, beginning April 24, 1961; appeal ordered on the calendar for said term. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.